IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT

                              :
COMMONWEALTH OF PENNSYLVANIA, : No. 93 MAL 2015
                              :
              Respondent      : Cross Petition for Allowance of Appeal
                              : from the Order of the Superior Court
                              :
         v.                   :
                              :
                              :
MATTHEW BRYAN WOLFE,          :
                              :
              Petitioner      :


                                       ORDER

PER CURIAM

     AND NOW, this 25th day of August, 2016, the Cross-Petition for Allowance of

Appeal is DISMISSED as moot.


     Justice Mundy did not participate in the consideration or decision of this matter.